This was an indictment for carrying concealed weapons.
There is no case appeal, and we find no error on the face of the record proper. The judgment, therefore, must be affirmed, S. v. Foster,110 N.C. 510.
It is true that there appears in the record a motion to quash the indictment, which was overruled and an exception entered. As the indictment is in the usual form, we are at a loss to conjecture on what ground the motion to quash was made, unless upon the ground of want of jurisdiction. But it has been often held that the Superior Court being a court of general jurisdiction, the burden is on the defendant, in cases like this of which a justice of the peace has original jurisdiction, to show that the indictment was found within less than twelve months after the offense was committed. S. v. Kerby, 110 N.C. 558. Besides, it appears in the record that there was an interval of    (707) twelve months after the presentment before indictment found. The twelve months is counted prior to the indictment found, not prior to the presentment. S. v. Cooper, 104 N.C. 890. Hence, in fact, it affirmatively appears in the record here that the Superior Court had acquired jurisdiction.
AFFIRMED. *Page 450